USCA4 Appeal: 22-6754      Doc: 21         Filed: 12/27/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6754


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MALCOLM JERMAINE CARRY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:04-cr-00167-BO-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Malcolm Jermaine Carry, Appellant Pro Se. John Parks Newby, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6754      Doc: 21         Filed: 12/27/2022      Pg: 2 of 2




        PER CURIAM:

               Malcolm Jermaine Carry, a federal prisoner, appeals the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. Having reviewed the record, we are satisfied that the district court did not abuse its

        discretion in ruling that the pertinent 18 U.S.C. § 3553(a) factors weighed against

        compassionate release. See United States v. High, 997 F.3d 181, 185, 187 (4th Cir. 2021).

        Accordingly, we affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2